

 
 
1999 AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
STOCK INCENTIVE PLAN
FORM OF PERFORMANCE AWARD AGREEMENT
 
THIS AGREEMENT (the "Agreement"), is made effective as of {INSERT DATE}
(the "Date of Grant"), between American Axle & Manufacturing Holdings, Inc., a
Delaware corporation (the "Company"), and {INSERT NAME} (the "Participant"):
 
RECITALS:
 
A.  The Company has adopted the 1999 American Axle & Manufacturing Holdings,
Inc. Stock Incentive Plan (the "Plan").  The Plan is incorporated in and made a
part of this Agreement.  Capitalized terms that are not defined in this
Agreement have the same meanings as in the Plan; and
 
B.  The Compensation Committee of the Board of Directors determined that it is
in the best interests of the Company and its stockholders to grant the Award
provided for in this Agreement to the Participant, pursuant to the Plan and the
terms of this Agreement.
 
The parties agree as follows:
 
1. Grant of the Award.  The Company grants to the Participant, on the terms and
conditions set forth in this Agreement, a performance award (the "Performance
Award") with a target payment value of $ {INSERT TARGET AMOUNT} (the "Target
Amount").
 
2. Payment of the Award.
 
(a)           As soon as practicable, but in no event more than 90 days,
following the end of the three-year period commencing on January 1, 2008
(the "Performance Period"), the Company shall pay to the Participant, subject to
Section 3, the percentage of the Target Amount determined, in accordance with
the following schedule, based on Relative Company TSR for the Performance Period
(the "Award Payment"):
 
Relative Company TSR                                                       Award
Payment*
 
35th
percentile                                                               50% of
Target Amount
 
50th percentile                                                             100%
of Target Amount
 
75th percentile                                                             200%
of Target Amount
 
 
*Award Payments are linearly interpolated for Relative Company TSR between
percentiles set forth above.
 
1

--------------------------------------------------------------------------------


(b)           The following terms have the meanings set forth below:
 
(i)           "Relative Company TSR" means the Total Shareholder Return for the
Company, expressed as a percentile of the Total Shareholder Returns for the
companies in the Company’s peer group (as reported in the Company’s annual
report to shareholders for the most recent fiscal year completed prior to the
Date of Grant).
 
(ii)           "Total Shareholder Return" means the total return earned for the
applicable period, assuming the reinvestment of dividends, by the holders of a
company’s common stock.
 
3. Termination of Employment.
 
(a)           If the Participant's employment with the Company terminates prior
to the date of payment of the Award, for any reason other than the death or
Disability of the Participant and except following a Change in Control, the
Award shall be cancelled and forfeited without consideration.
 
(b)           If the Participant's employment with the Company terminates during
the Performance Period due to the Participant's death or Disability, the Award
Payment shall equal the Target Amount, and shall be made to the Participant (or
the Participant's beneficiary) on or as soon as practicable, but in no event
more than 45 days, following the date of termination.
 
4. Change in Control.  Notwithstanding the other provisions of this Agreement,
in the event that a Change in Control occurs during the Performance Period, the
Award Payment shall equal the Target Amount, and shall be made to the
Participant on or as soon as practicable, but in no event more than 15 days,
following the date of the Change in Control.
 
5. No Right to Continued Employment.  Neither the Plan nor this Agreement shall
be construed as giving the Participant the right to be retained in the employ
of, or in any consulting relationship to, the Company or any
Affiliate.  Further, the Company or any Affiliate may at any time dismiss the
Participant or discontinue any consulting relationship, free from any liability
or any claim under the Plan or this Agreement, except as expressly provided in
this Agreement.
 
6. Transferability.  The Award may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution.  Except for the
designation of the Participant's beneficiary, the purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance of the Award shall
be void and unenforceable against the Company or any Affiliate.
 
7. Withholding.  The Company shall withhold from the Award and shall deduct from
the amount paid to the Participant under the Award the applicable withholding
taxes in respect of the Award.  The Company shall have the right to take any
other action that may be necessary in the opinion of the Company to satisfy all
obligations for the payment of withholding taxes with respect to the Award or
the Plan.
 
2

--------------------------------------------------------------------------------


8. Notices.  Notice under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive offices of the Company and to
the Participant at the address appearing in the records of the Company for the
Participant, or to either party at another address that the party designates in
writing to the other.  Notice shall be effective upon receipt.
 
9. Choice of Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of New York without regard
to principles of conflicts of law.
 
10. Award Subject to Plan.  The Award is subject to the Plan.  The terms and
provisions of the Plan, as they may be amended from time to time, are
incorporated in this Agreement.  In the event of a conflict between any term or
provision contained in this Agreement and a term or provision of the Plan, the
terms and provisions of the Plan will govern and prevail.
 
11. Section 409A.  The Award is not intended to provide for a "deferral of
compensation" within the meaning of Section 409A of the Code and shall be
interpreted and construed in a manner consistent with that intent.  If any
provision of this Agreement or the Plan causes the Award to be subject to the
requirements of Section 409A of the Code, or could otherwise cause the
Participant to recognize income or be subject to the interest and additional
income taxes under Section 409A of the Code, then the provision shall have no
effect or, to the extent practicable, the Company may modify the provision to
maintain the original intent without violating the requirements of Section 409A
of the Code.
 
12. Signature in Counterparts.  This Agreement may be signed in
counterparts.  Each counterpart shall be an original, with the same effect as if
the signatures were on the same instrument.
 
 
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
 
 
 
By:
__________________________________

 
Name:

 
Title:

 
Agreed and acknowledged as of the Date of Grant:
 


{Insert Participant Name}
 

 
 
3

--------------------------------------------------------------------------------

 
